Citation Nr: 1119305	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-29 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for prostatitis and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from January 1979 to February 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In June 2007, the Veteran presented hearing testimony before the undersigned Veterans Law Judge at the RO in New York City.  A transcript of the hearing is associated with the claims file.  

The Board determined, in a September 2007 decision, that new and material evidence sufficient to reopen the Veteran's claim had not been submitted.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2007 Memorandum Decision, the Court explained that, prior to filing the record on appeal, the Secretary of Veterans Affairs had filed a motion to stay the case, which was granted by the Clerk of the Court, and a motion to remand the case based on the fact that the Board may have applied the wrong version of a regulation in its decision.  The Court then granted the Secretary's motion for remand, set aside the Board's September 2007 decision, and remanded the case to the Board for readjudication.

In May 2008, the Board remanded the Veteran's case for further notice and evidentiary development.

In September 2009, the Board referred the Veteran's case to obtain a medical expert opinion from a urologist.  The requested opinion was received in July 2010.  In August 2010, the Veteran was sent a copy of the opinion and allowed additional time for response.

In October 2010, the Board again determined that new and material evidence sufficient to reopen the Veteran's claim had not been submitted.  

In January 2011, the Secretary again filed a motion to remand the Veteran's appeal to the Board.  The Court granted the motion in February 2011.  The case now returns to the Board following the Court Order.

The reopened issue of entitlement to service connection for prostatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In a November 2001 rating decision, the RO determined that new and material evidence sufficient to reopen the Veteran's previously denied claim for a prostate condition had not been presented, on the basis that the evidence submitted in connection with the claim essentially duplicated evidence which was previously considered.  The RO explained that the evidence reviewed consisted of copies of service treatment records showing that his prostatitis existed prior to service and was not aggravated by service and outpatient treatment records from the New York VA Medical Center (VAMC) that did not show treatment for a prostate condition.   

2.  Although the Veteran was notified of the rating decision and advised of his appellate rights, he did not appeal the decision.  Thus, the November 2001 rating decision is final.

3.  Evidence received subsequent to the November 2001 RO rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for a prostate disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

For reasons explained in greater detail below, the Board finds the Veteran's claim to be reopened by way of the submission of new and material evidence.  Thus, with respect to the request to reopen the Veteran's previously denied claim, the Board finds that any possible errors on the part of VA that may exist in fulfilling its duties under the VCAA are rendered moot.

Further, the reopened claim is being remanded for additional evidentiary development.  Thus, no discussion regarding VA's fulfillment of its duties to notify and assist in the reopened claim is necessary at this time. 

II.  New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's current claim involving a prostate disorder is grounded upon the same factual basis as his previous claim, which was last denied in the November 2001 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his previously denied claim of entitlement to service connection for a prostate disorder was filed in April 2004. 

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In the interest of clarifying the procedural background in this case, we note that the Veteran filed a service connection claim for prostate cancer in December 1980 and, in December 1981, filed another claim of service connection for prostatitis.  Service connection for a prostate condition was initially denied in an August 1982 RO rating decision.  The RO denied the Veteran's service connection claim for a prostate condition, on the basis that the STRs showed that the Veteran was seen for acute prostatitis in May 1979 and June 1979, no further treatment was shown for the remaining period of service, and the separation examination was negative for a prostate disorder.  The RO also reasoned that no genitourinary disease was detected on examination, and the remaining general medical examination was within normal limits.  The RO added that the evidence clearly established that a history of prostatitis had existed prior to entry into service and the condition had not been aggravated therein.   

The Veteran received notification of the rating decision and his appellate rights in August 1982, and he did not appeal the decision.  Thus, the August 1982 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The RO construed the Veteran's November 2000 letter expressing disagreement with the August 1982 rating decision as a request to reopen the previously denied claim.  In a November 2001 rating decision, the RO determined that new and material evidence sufficient to reopen the previously denied claim for a prostate condition had not been presented, on the basis that the evidence submitted in connection with the claim essentially duplicated evidence which was previously considered.  The RO explained that the evidence reviewed consisted of copies of service treatment records showing that his prostatitis existed prior to service and was not aggravated by service, and outpatient treatment records from the New York VAMC, which did not show treatment for a prostate condition.   

The Veteran received notification of the rating decision and his appellate rights in November 2001; however, he did not appeal the decision.  Thus, the November 2001 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the November 2001 rating decision included multiple copies of the Veteran's STRs as well as the original STRs, multiple copies of the Veteran's DD Form 214, VA treatment records dated from February 2000 to April 2001, the June 1982 VA medical examination report, the VA Forms 21-526, and several written statements by the Veteran.  

The pertinent evidence associated with the claims folder since the November 2001 denial of the claim consists of additional copies of the Veteran's STRs, VA treatment records from April 2001 to July 2002, the June 2007 Travel Board hearing transcript, the June 2009 VA medical examination report, copies of the Veteran's award letter from the Social Security Administration (SSA) regarding his receipt of Supplemental Security Income (SSI), the Veterans Health Administration (VHA) medical expert opinion received in July 2010, and additional written statements submitted by the Veteran and his representative.

After careful review of the evidence received since the November 2001 rating decision, the Board finds that it qualifies as new and material evidence and is, therefore, sufficient to reopen the claim.  

In particular, the June 2009 VA genitourinary examination report includes a diagnosis of chronic prostatitis.  Although evidence of a history of prostatitis was previously considered by the RO, there was no evidence of current chronic prostatitis of record at the time of the November 2001 rating decision.  

In addition, the Veteran reported at the examination that he has had problems urinating since service and was seen by Social Security for his prostate problem in 1980.  See VA genitourinary examination report, page 3.  He also wrote in his August 2010 letter that his prostate disorder has been on-going since discharge.  Further, the Veteran has stated that he experienced prostate symptoms that were more severe and more frequent during his period of active military service, than before his period of service.  See July 2009 Appellant's Brief, page 4.  His statements alleging worsened symptoms in service and a continuity of symptomatology since service are competent and presumed credible for the purpose of reopening his claim.  

Thus, in summary, much of the evidence associated with the claims folder since the November 2001 denial may be considered new because it was not before VA at the time of that decision.  In addition, the evidence discussed above is also material because it relates to a previously unestablished fact necessary to substantiate the claim.  This evidence, which reflects a current diagnosis of chronic prostatitis, as well as the Veteran's competent lay account of worsened symptoms in service and a continuity of symptomatology since service, is presumed credible for the purpose of reopening the Veteran's claim.  

Accordingly, because the Board has determined that new and material evidence has been presented, the Veteran's claim of entitlement to service connection for a prostate disorder is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, as will be explained below, additional development is needed before the Board may proceed to adjudicate the merits of the claim.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a prostate disorder is reopened.  


REMAND

For reasons explained above, the Board has now found the Veteran's claim of entitlement to service connection for a prostate disorder to be reopened by way of the submission of new and material evidence.  After careful review of the record, however, the Board finds that a remand for further evidentiary development is required before proceeding to adjudicate the merits of the Veteran's reopened claim.

The Veteran has reported that he has received SSI due to disability resulting from his prostate condition from SSA.  See, e.g., letter from the Veteran dated August 7, 2010.  He has also submitted an October 1984 award letter from the SSA showing his receipt of SSI benefits; however, the reason why the Veteran is eligible for receipt of SSI is not specified.  The claims file does not contain any records from SSA and there is no indication that a request for such records has been made.  Such records are potentially relevant to the Veteran's claim because he has reported that he was awarded SSI due, at least in part, to his prostate disorder.  VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2).  Therefore, because the records from SSA may contain pertinent information to this claim, VA is obligated to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  For this reason, remand is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Request from SSA all records related to the Veteran's claim for SSI benefits, including all medical records and copies of any decisions or adjudications, and associate them with the claims folder.  All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. 
§ 3.159(e), if appropriate.

2.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with an SSOC, with an appropriate period of time for response by the Veteran and/or his representative.  Thereafter, return the case to the Board for further consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


